UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6141


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

BAO Q. LE,

                  Defendant – Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.    Samuel G. Wilson, District
Judge. (7:07-cr-00037-SGW-MFU-1; 7:08-cv-80036-SGW-MFU)


Submitted:    May 21, 2009                   Decided:   May 29, 2009


Before MOTZ, TRAXLER, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bao Q. Le, Appellant Pro Se.       Stephen John Pfleger, OFFICE OF
THE UNTIED STATES ATTORNEY,        Charlottesville, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Bao Q. Le seeks to appeal the district court’s order

denying    relief       on    his    28    U.S.C.A.          § 2255    (West    Supp.        2008)

motion.    The order is not appealable unless a circuit justice or

judge     issues    a        certificate         of    appealability.             28     U.S.C.

§ 2253(c)(1) (2006).                A certificate of appealability will not

issue     absent    “a       substantial          showing       of     the     denial    of     a

constitutional      right.”              28     U.S.C.       § 2253(c)(2)       (2006).          A

prisoner     satisfies          this          standard        by      demonstrating           that

reasonable    jurists          would       find       that    any     assessment        of     the

constitutional      claims          by    the    district       court    is    debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                     Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                     We have

independently reviewed the record and conclude that Le has not

made the requisite showing.                   Accordingly, we deny a certificate

of appealability and dismiss the appeal.                           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                   DISMISSED




                                                 2